           Case 11-36759                 Doc 236            Filed 02/09/21 Entered 02/09/21 10:02:33                                      Desc Main
                                                            Document      Page 1 of 20




.2
 ary Services
                                                 UNITED STATES BANKRUPTCY COURT
                                                  NORTHERN DISTRICT OF ILLINOIS
                                                         EASTERN DIVISION


         In re:                                                                          §
                                                                                         §
         COTSIRILOS, STEVEN P                                                            §           Case No. 11-36759
                                                                                         §
                                                       Debtor(s)                         §

                                                      TRUSTEE’S FINAL REPORT (TFR)

                    The undersigned trustee hereby makes this Final Report and states as follows:

                1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
          09/09/2011 . The undersigned trustee was appointed on 09/09/2011 .

                    2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                 3. All scheduled and known assets of the estate have been reduced to cash, released to
         the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
         pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
         disposition of all property of the estate is attached as Exhibit A.

                    4. The trustee realized gross receipts of                                             $             911,146.12

                                           Funds were disbursed in the following amounts:

                                           Payments made under an interim                                                          0.00
                                           disbursement
                                           Administrative expenses                                                        57,725.72
                                           Bank service fees                                                               3,772.09
                                           Other payments to creditors                                                         0.00
                                           Non-estate funds paid to 3rd Parties                                                0.00
                                           Exemptions paid to the debtor                                                       0.00
                                           Other payments to the debtor                                                        0.00
                                                                                     1
                                           Leaving a balance on hand of                                   $             849,648.31

          The remaining funds are available for distribution.
   ____________________
              1
                 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
   will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
   maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
   UST Form 101-7-TFR (5/1/2011) (Page: 1)
        Case 11-36759                  Doc 236           Filed 02/09/21 Entered 02/09/21 10:02:33                                      Desc Main
                                                         Document      Page 2 of 20




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 01/13/2012 and the
      deadline for filing governmental claims was 01/13/2012 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 48,807.31 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 48,807.31 , for a total compensation of $ 48,807.31 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 654.23 , for total expenses of $ 654.23 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 01/06/2021                                     By:/s/Phillip D. Levey
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                            Case 11-36759        Doc 236   Filed 02/09/21
                                                                                      FORM 1
                                                                                            Entered 02/09/21 10:02:33                                 Desc Main
                                                                           Document       Page 3 of 20
                                                                  INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                                   Page:       1
                                                                                           ASSET CASES                                                                                            Exhibit A
Case No:            11-36759       JPC   Judge: JACQUELINE COX                                                               Trustee Name:                     Phillip D. Levey
Case Name:          COTSIRILOS, STEVEN P                                                                                    Date Filed (f) or Converted (c):   09/09/11 (f)
                                                                                                                            341(a) Meeting Date:               10/07/11
For Period Ending: 01/06/21                                                                                                 Claims Bar Date:                   01/13/12



                                     1                                      2                          3                         4                         5                                 6
                                                                                              Estimated Net Value
                                                                       Petition/         (Value Determined by Trustee,    Property Formally           Sale/Funds               Asset Fully Administered (FA)/
                              Asset Description                       Unscheduled           Less Liens, Exemptions,          Abandoned                Received by             Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)              Values                 and Other Costs)          OA=554(a) Abandon             the Estate

 1. 1025 Sheridan Rd., Wilmette IL 60091                                   471,000.00                            0.00                                                0.00                 FA
 2. 1835 Crescent Ave. Park Ridge, IL 60091                                171,500.00                            0.00                                                0.00                 FA
 3. 5321 W. Winnemac Chicago, Il 60630                                     250,000.00                            0.00                                                0.00                 FA
     Stay modified - foreclosed.
 4. 5339 W. Montrose Chicago, IL 60641                                     208,000.00                            0.00                                                0.00                 FA
     Stay modified - foreclosed.
 5. 39 W163 Fryendall Ct. Geneva, IL 60134                                 650,000.00                            0.00                                                0.00                 FA
 6. 351 W. 105th Pl. Chicago, IL 60628                                       7,500.00                            0.00                                                0.00                 FA
 7. 119 N. Waller Ave. Chicago, IL 60644                                    15,000.00                            0.00                                                0.00                 FA
 8. 322 W. 105th St. Chicago, IL 60628                                       8,000.00                            0.00                                                0.00                 FA
 9. 1117 S. Taylor St. Oak Park, IL 60607                                  190,000.00                            0.00                                                0.00                 FA
 10. Cash                                                                       168.00                           0.00                                            168.00                   FA
     Debtor Claimed Exemption
 11. Chase Checking                                                              19.76                           0.00                                               19.76                 FA
     Debtor Claimed Exemption
 12. Chase Checking                                                             188.00                           0.00                                            188.00                   FA
     Debtor Claimed Exemption
 13. North Shore Community Bank Tennant Security Deposi                           0.00                           0.00                                                0.00                 FA
 14. Fidelity Brokerage Account                                              2,667.30                            0.00                                                0.00                 FA
     Debtor Claimed Exemption
 15. Chase Checking                                                              31.11                           0.00                                               31.11                 FA
     Debtor Claimed Exemption
 16. Chase Checking Account Jointly Held with Michael H                         209.50                           0.00                                            209.50                   FA
     Debtor Claimed Exemption
 17. Furniture                                                               2,500.00                            0.00                                                0.00                 FA
     Debtor Claimed Exemption



LFORM1   UST Form 101-7-TFR (5/1/2011) (Page: 3)                                                                                                                                                         Ver: 22.02g
                                            Case 11-36759             Doc 236     Filed 02/09/21
                                                                                             FORM 1
                                                                                                   Entered 02/09/21 10:02:33                                 Desc Main
                                                                                  Document       Page 4 of 20
                                                                         INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                                    Page:       2
                                                                                                  ASSET CASES                                                                                             Exhibit A
Case No:            11-36759      JPC      Judge: JACQUELINE COX                                                                    Trustee Name:                      Phillip D. Levey
Case Name:          COTSIRILOS, STEVEN P                                                                                           Date Filed (f) or Converted (c):    09/09/11 (f)
                                                                                                                                   341(a) Meeting Date:                10/07/11
                                                                                                                                   Claims Bar Date:                    01/13/12



                                     1                                             2                          3                         4                         5                                  6
                                                                                                     Estimated Net Value
                                                                               Petition/        (Value Determined by Trustee,    Property Formally           Sale/Funds                Asset Fully Administered (FA)/
                              Asset Description                               Unscheduled          Less Liens, Exemptions,          Abandoned                Received by              Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                      Values                and Other Costs)          OA=554(a) Abandon             the Estate

 18. Clothing                                                                      2,000.00                             0.00                                                0.00                  FA
     Debtor Claimed Exemption
 19. Hartford Insurance Company, Whole Life Policy Sub                             2,200.00                             0.00                                                0.00                  FA
     Hartford Insurance Company, Whole Life Policy Subject to $30,000
     early withdrawal penalty. Withdrawals allowed in or about 2025 without
     penalty.
     Debtor Claimed Exemption
 20. Fidelity UTM Account                                                                0.00                           0.00                                                0.00                  FA
 21. Fidelity Roth IRA                                                            14,127.57                             0.00                                                0.00                  FA
     Debtor Claimed Exemption
 22. Lifestyle Property Management, LLC                                                  0.00                           0.00                                                0.00                  FA
     Membership Interest
 23. S.C.I.P., LLC - 50% Membership Interest                                     387,500.00                       160,575.00                                          160,575.00                  FA
     Sold per order 11-19-19. (Dkt. 223)
 24. CIBS Corp Stock Shares (25% owner)                                           85,500.00                       200,325.00                                          200,325.00                  FA
     Sold per order 11-19-19. (Dkt. 223)
 25. $3,100,000 in Uncollectable Promissory notes                                        0.00                           0.00                                                0.00                  FA
 26. 1966 MGB: 66000 miles                                                         5,000.00                         5,000.00                                            5,300.00                  FA
     Sold per order 11-28-11. (Dkt. 74)
 27. 1970 Jaguar XKE: 74000 miles                                                 15,000.00                        12,000.00                                           12,000.00                  FA
     Sold per order 11-28-11. (Dkt. 74)
 28. 1984 BMW 745i: 169000 miles                                                   1,500.00                             0.00                                                0.00                  FA
 29. 1986 BMW 745i: 98000 miles                                                    2,200.00                             0.00                                                0.00                  FA
 30. 1994 BMW 740iL: 171000 miles                                                      460.00                           0.00                                                0.00                  FA
     Debtor Claimed Exemption
 31. Sea & Sea 37 Sail Boat                                                       11,250.00                         7,500.00                                            7,500.00                  FA




LFORM1   UST Form 101-7-TFR (5/1/2011) (Page: 4)                                                                                                                                                                 Ver: 22.02g
                                             Case 11-36759                 Doc 236     Filed 02/09/21
                                                                                                  FORM 1
                                                                                                        Entered 02/09/21 10:02:33                                        Desc Main
                                                                                       Document       Page 5 of 20
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                                              Page:        3
                                                                                                            ASSET CASES                                                                                                  Exhibit A
Case No:             11-36759       JPC    Judge: JACQUELINE COX                                                                                Trustee Name:                       Phillip D. Levey
Case Name:           COTSIRILOS, STEVEN P                                                                                                      Date Filed (f) or Converted (c):     09/09/11 (f)
                                                                                                                                               341(a) Meeting Date:                 10/07/11
                                                                                                                                               Claims Bar Date:                     01/13/12



                                       1                                                    2                            3                          4                         5                                     6
                                                                                                              Estimated Net Value
                                                                                      Petition/          (Value Determined by Trustee,       Property Formally           Sale/Funds                   Asset Fully Administered (FA)/
                              Asset Description                                      Unscheduled            Less Liens, Exemptions,             Abandoned                Received by                 Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                             Values                  and Other Costs)             OA=554(a) Abandon             the Estate

     Sold per order 7-12-12. (Dkt. 122)
 32. Tools                                                                                   1,000.00                               0.00                                                 0.00                     FA
     Debtor Claimed Exemption
 33. Post-Petition Interest Deposits (u)                                                    Unknown                                 0.00                                                 1.41                     FA
 34. Income Tax Refund (u)                                                                   4,608.00                          11,290.00                                            11,290.00                     FA
 35. Chase Debtor-in-Possession Account (u)                                                     635.92                              0.00                                              635.92                      FA
     Debtor Claimed Exemption
 36. Fidelity Profit Sharing (u)                                                           19,754.18                           19,754.18                                                 0.00                     FA
 37. CFP Investments, LLP - Distributions (u)                                                     0.00                        123,802.42                                           123,802.42                     FA
 38. CFP Investments, LLP - 20.85% Interest (u)                                                   0.00                        389,100.00                                           389,100.00                     FA
     Sold per order 11-19-19. (Dkt. 223)

                                                                                                                                                                                                   Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                     $2,529,519.34                         $929,346.60                                          $911,146.12                            $0.00
                                                                                                                                                                                                   (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   Initial Projected Date of Final Report (TFR): 01/15/13           Current Projected Date of Final Report (TFR): 07/31/20




LFORM1   UST Form 101-7-TFR (5/1/2011) (Page: 5)                                                                                                                                                                                 Ver: 22.02g
                                           Case 11-36759               Doc 236     Filed 02/09/21 Entered 02/09/21 10:02:33                               Desc Main
                                                                                   Document FORM Page
                                                                                                   2  6 of 20
                                                                                                                                                                                                  Page:     1
                                                                           ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                           Exhibit B
  Case No:             11-36759 -JPC                                                                                             Trustee Name:                    Phillip D. Levey
  Case Name:           COTSIRILOS, STEVEN P                                                                                      Bank Name:                       ASSOCIATED BANK
                                                                                                                                 Account Number / CD #:           *******2978 Checking
  Taxpayer ID No:    *******0338
  For Period Ending: 01/06/21                                                                                                    Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                                 Separate Bond (if applicable):


           1              2                                  3                                               4                                               5                     6                  7
    Transaction       Check or                                                                                                          Uniform                                                   Account / CD
       Date           Reference                  Paid To / Received From                         Description Of Transaction            Tran. Code       Deposits ($)      Disbursements ($)        Balance ($)
                                                                                    BALANCE FORWARD                                                                                                             0.00
          08/30/12                 Trsf In From BANK OF AMERICA                     INITIAL WIRE TRANSFER IN                           9999-000               35,866.58                                   35,866.58
          10/16/12                 ASSOCIATED BANK                                  BANK SERVICE FEE                                   2600-000                                         22.11             35,844.47
          11/05/12                 ASSOCIATED BANK                                  BANK SERVICE FEE                                   2600-000                                         22.84             35,821.63
          12/07/12                 ASSOCIATED BANK                                  BANK SERVICE FEE                                   2600-000                                         22.08             35,799.55
          01/08/13                 ASSOCIATED BANK                                  BANK SERVICE FEE                                   2600-000                                         22.81             35,776.74
          02/07/13                 ASSOCIATED BANK                                  BANK SERVICE FEE                                   2600-000                                         53.18             35,723.56
          03/07/13     010001      International Sureties, Ltd.                     Trustee's Bond                                     2300-000                                         30.10             35,693.46
                                   701 Poydras St.                                  Blanket Bond Premium for 2/1/13 to 2/1/14.
                                   New Orleans, LA 70139
          03/07/13                 ASSOCIATED BANK                                  BANK SERVICE FEE                                   2600-000                                         47.97             35,645.49
          04/05/13                 ASSOCIATED BANK                                  BANK SERVICE FEE                                   2600-000                                         53.01             35,592.48
          05/07/13                 ASSOCIATED BANK                                  BANK SERVICE FEE                                   2600-000                                         51.20             35,541.28
          06/07/13                 ASSOCIATED BANK                                  BANK SERVICE FEE                                   2600-000                                         52.84             35,488.44
          07/08/13                 ASSOCIATED BANK                                  BANK SERVICE FEE                                   2600-000                                         51.06             35,437.38
          08/07/13                 ASSOCIATED BANK                                  BANK SERVICE FEE                                   2600-000                                         52.69             35,384.69
          09/09/13                 ASSOCIATED BANK                                  BANK SERVICE FEE                                   2600-000                                         52.61             35,332.08
          10/07/13                 ASSOCIATED BANK                                  BANK SERVICE FEE                                   2600-000                                         50.84             35,281.24
          11/07/13                 ASSOCIATED BANK                                  BANK SERVICE FEE                                   2600-000                                         52.45             35,228.79
          12/06/13                 ASSOCIATED BANK                                  BANK SERVICE FEE                                   2600-000                                         50.69             35,178.10
          01/08/14                 ASSOCIATED BANK                                  BANK SERVICE FEE                                   2600-000                                         52.30             35,125.80
          02/07/14                 ASSOCIATED BANK                                  BANK SERVICE FEE                                   2600-000                                         52.23             35,073.57
          03/07/14                 ASSOCIATED BANK                                  BANK SERVICE FEE                                   2600-000                                         47.10             35,026.47
          04/01/14     010002      International Sureties, Ltd.                     TRUSTEE'S BOND                                     2300-000                                          8.46             35,018.01
                                   701 Poydras Street - Suite 420
                                   New Orleans, LA 70139
          04/07/14                 ASSOCIATED BANK                                  BANK SERVICE FEE                                   2600-000                                         52.07             34,965.94
          05/07/14                 ASSOCIATED BANK                                  BANK SERVICE FEE                                   2600-000                                         50.31             34,915.63
          06/06/14                 ASSOCIATED BANK                                  BANK SERVICE FEE                                   2600-000                                         51.91             34,863.72

                                                                                                                                 Page Subtotals               35,866.58                1,002.86
          UST Form 101-7-TFR (5/1/2011) (Page: 6)                                                                                                                                                         Ver: 22.02g
LFORM24
                                           Case 11-36759              Doc 236     Filed 02/09/21 Entered 02/09/21 10:02:33                            Desc Main
                                                                                  Document FORM Page
                                                                                                  2  7 of 20
                                                                                                                                                                                              Page:     2
                                                                          ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                        Exhibit B
  Case No:             11-36759 -JPC                                                                                         Trustee Name:                      Phillip D. Levey
  Case Name:           COTSIRILOS, STEVEN P                                                                                  Bank Name:                         ASSOCIATED BANK
                                                                                                                             Account Number / CD #:             *******2978 Checking
  Taxpayer ID No:    *******0338
  For Period Ending: 01/06/21                                                                                                Blanket Bond (per case limit):     $ 5,000,000.00
                                                                                                                             Separate Bond (if applicable):


           1              2                               3                                                 4                                            5                       6                7
    Transaction       Check or                                                                                                      Uniform                                                   Account / CD
       Date           Reference                 Paid To / Received From                         Description Of Transaction         Tran. Code       Deposits ($)         Disbursements ($)     Balance ($)
          07/08/14                 ASSOCIATED BANK                                 BANK SERVICE FEE                                2600-000                                          50.16            34,813.56
          08/07/14                 ASSOCIATED BANK                                 BANK SERVICE FEE                                2600-000                                          51.76            34,761.80
          09/08/14                 ASSOCIATED BANK                                 BANK SERVICE FEE                                2600-000                                          51.68            34,710.12
          10/07/14                 ASSOCIATED BANK                                 BANK SERVICE FEE                                2600-000                                          49.94            34,660.18
          11/07/14                 ASSOCIATED BANK                                 BANK SERVICE FEE                                2600-000                                          51.53            34,608.65
          12/05/14                 ASSOCIATED BANK                                 BANK SERVICE FEE                                2600-000                                          49.79            34,558.86
          01/08/15                 ASSOCIATED BANK                                 BANK SERVICE FEE                                2600-000                                          51.37            34,507.49
          02/06/15                 ASSOCIATED BANK                                 BANK SERVICE FEE                                2600-000                                          51.31            34,456.18
          03/06/15                 ASSOCIATED BANK                                 BANK SERVICE FEE                                2600-000                                          46.27            34,409.91
          04/07/15                 ASSOCIATED BANK                                 BANK SERVICE FEE                                2600-000                                          51.15            34,358.76
          04/27/15     010003      Arthur B. Levine Company                        TRUSTEE'S BOND                                  2300-000                                          24.86            34,333.90
                                   60 East 42nd Street - Room 965                  Premium - 2/1/15 to 2/1/16
                                   New York, New York 10165
          05/07/15                 ASSOCIATED BANK                                 BANK SERVICE FEE                                2600-000                                          49.43            34,284.47
          06/05/15                 ASSOCIATED BANK                                 BANK SERVICE FEE                                2600-000                                          50.99            34,233.48
          07/07/15                 ASSOCIATED BANK                                 BANK SERVICE FEE                                2600-000                                          49.25            34,184.23
          08/07/15                 ASSOCIATED BANK                                 BANK SERVICE FEE                                2600-000                                          50.82            34,133.41
          08/18/15                 Steven Cotsirilos                               Turnover                                                                   1,252.29                                35,385.70
                         10        COTSIRILOS, STEVEN                                 Memo Amount:              168.00             1129-000
                                                                                   Turnover
                         35        COTSIRILOS, STEVEN                                 Memo Amount:              635.92             1229-000
                                                                                   Turnover
                         11        COTSIRILOS, STEVEN                                 Memo Amount:              19.76              1129-000
                                                                                   Turnover
                         12        COTSIRILOS, STEVEN                                 Memo Amount:              188.00             1129-000
                                                                                   Turnover
                         15        COTSIRILOS, STEVEN                                 Memo Amount:              31.11              1129-000
                                                                                   Turnover
                         16        COTSIRILOS, STEVEN                                 Memo Amount:              209.50             1129-000


                                                                                                                             Page Subtotals                   1,252.29               730.31
          UST Form 101-7-TFR (5/1/2011) (Page: 7)                                                                                                                                                     Ver: 22.02g
LFORM24
                                           Case 11-36759              Doc 236     Filed 02/09/21 Entered 02/09/21 10:02:33                                    Desc Main
                                                                                  Document FORM Page
                                                                                                  2  8 of 20
                                                                                                                                                                                                      Page:     3
                                                                          ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                Exhibit B
  Case No:             11-36759 -JPC                                                                                                 Trustee Name:                    Phillip D. Levey
  Case Name:           COTSIRILOS, STEVEN P                                                                                          Bank Name:                       ASSOCIATED BANK
                                                                                                                                     Account Number / CD #:           *******2978 Checking
  Taxpayer ID No:    *******0338
  For Period Ending: 01/06/21                                                                                                        Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                                     Separate Bond (if applicable):


           1              2                                 3                                                 4                                                  5                     6                  7
    Transaction       Check or                                                                                                              Uniform                                                   Account / CD
       Date           Reference                 Paid To / Received From                           Description Of Transaction               Tran. Code       Deposits ($)       Disbursements ($)       Balance ($)
                                                                                   Turnover
          09/08/15                 ASSOCIATED BANK                                 BANK SERVICE FEE                                        2600-000                                         51.59             35,334.11
          12/08/15     010004      Thompson Court Reporters, Inc.                  Court Reporter                                          2990-000                                        175.00             35,159.11
                                   1017 W. Washington Blvd.                        Deposition of Steven Cotsirilos on November 16,
                                   Suite 2F                                        2015, attendance fee.
                                   Chicago, IL 60607
          02/29/16     010005      Arthur B. Levine Co., Inc.                      TRUSTEE'S BOND                                          2300-000                                         26.19             35,132.92
                                   370 Lexington Avnue
                                   Suite 1101
                                   New York, NY 10017
          09/20/16       37        Steven P. Cotsirilos                            Turnover of post-petition distributions pursuant to     1223-000               39,560.00                                   74,692.92
                                                                                   Order, dated December 9, 2015, of distributions form
                                                                                   CFP Investments, LP to debtor for 2011, 2012, 2013,
                                                                                   2014 and 2015.
          02/02/17       37        Steven P. Cotsirilos                            Turnover                                                1223-000               25,000.00                                   99,692.92
                                                                                   Partial turnover of distributions received from CFP
                                                                                   Investments, LP for 2016.
          03/03/17       37        Steven P. Cotsirilos                            Turnover                                                1223-000               58,400.00                               158,092.92
          03/23/17     010006      International Sureties, Ltd.                    Trustee Bond                                            2300-000                                         23.00         158,069.92
                                   701 Poydras St. - Suite 420
                                   New Orleans, LA 70139
          04/26/17       37        Steven P. Cotsirilos                            Partial Turnover-CFP Distribution                       1223-000                   842.42                              158,912.34
          10/24/17     010007      Illinois Department of Revenue                  2013 Income Taxes                                       2820-000                                        386.00         158,526.34
                                   P.O. Box 19053                                  FEIN XX-6940338
                                   Springfield, IL 62794-9053
                                                                                   IL-1041 2013
          10/24/17     010008      Illinois Department of Revenue                  2014 Income Taxes                                       2820-000                                        371.00         158,155.34
                                   P.O. Box 19053                                  FEIN XX-6940338
                                   Springfield, IL 62794-9053
                                                                                   IL-1041 2014

                                                                                                                                     Page Subtotals              123,802.42                1,032.78
          UST Form 101-7-TFR (5/1/2011) (Page: 8)                                                                                                                                                             Ver: 22.02g
LFORM24
                                           Case 11-36759              Doc 236     Filed 02/09/21 Entered 02/09/21 10:02:33                               Desc Main
                                                                                  Document FORM Page
                                                                                                  2  9 of 20
                                                                                                                                                                                                  Page:    4
                                                                          ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                            Exhibit B
  Case No:             11-36759 -JPC                                                                                            Trustee Name:                    Phillip D. Levey
  Case Name:           COTSIRILOS, STEVEN P                                                                                     Bank Name:                       ASSOCIATED BANK
                                                                                                                                Account Number / CD #:           *******2978 Checking
  Taxpayer ID No:    *******0338
  For Period Ending: 01/06/21                                                                                                   Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                                Separate Bond (if applicable):


           1              2                                3                                                   4                                            5                       6                 7
    Transaction       Check or                                                                                                         Uniform                                                    Account / CD
       Date           Reference                 Paid To / Received From                            Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)     Balance ($)
          10/24/17     010009      Illinois Department of Revenue                  2015 Income Taxes                                  2820-000                                          336.00        157,819.34
                                   P.O. Box 19053                                  FEIN XX-6940338
                                   Springfield, IL 62794-9053
                                                                                   IL-1041 2015
          10/24/17     010010      Illinois Department of Revenue                  2016 Income Taxes                                  2820-000                                          244.00        157,575.34
                                   P.O. Box 19053                                  FEIN XX-6940338
                                   Springfield, IL 62794-9053
                                                                                   IL-1041 2016
          02/22/18     010011      International Sureties, Ltd.                    Trustee's Bond                                     2300-000                                           63.67        157,511.67
                                   701 Poydras Street - Suite 420
                                   New Orleans, LA 70139
          04/06/18                 ASSOCIATED BANK                                 BANK SERVICE FEE                                   2600-000                                          234.11        157,277.56
          05/07/18                 ASSOCIATED BANK                                 BANK SERVICE FEE                                   2600-000                                          226.28        157,051.28
          06/07/18                 ASSOCIATED BANK                                 BANK SERVICE FEE                                   2600-000                                          233.49        156,817.79
          07/09/18                 ASSOCIATED BANK                                 BANK SERVICE FEE                                   2600-000                                          225.63        156,592.16
          08/07/18                 ASSOCIATED BANK                                 BANK SERVICE FEE                                   2600-000                                          232.83        156,359.33
          09/10/18                 ASSOCIATED BANK                                 BANK SERVICE FEE                                   2600-000                                          232.46        156,126.87
          09/16/18     010012      Illinois Department of Revenue                  2017 Income Taxes                                  2820-000                                          182.00        155,944.87
                                                                                   FEIN XX-6940338

                                                                                   2017

                                                                                   IL - 1041 - V
          10/05/18                 ASSOCIATED BANK                                 BANK SERVICE FEE                                   2600-000                                          224.57        155,720.30
          11/07/18                 ASSOCIATED BANK                                 BANK SERVICE FEE                                   2600-000                                          231.49        155,488.81
          12/12/18                 Trsf To Axos Bank                               FINAL TRANSFER                                     9999-000                                      155,488.81                 0.00




                                                                                                                                Page Subtotals                        0.00           158,155.34
          UST Form 101-7-TFR (5/1/2011) (Page: 9)                                                                                                                                                         Ver: 22.02g
LFORM24
                                          Case 11-36759                Doc 236    Filed 02/09/21 Entered 02/09/21 10:02:33                         Desc Main
                                                                                  Document FORM Page
                                                                                                  2 10 of 20                                                                                 Page:    5
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                        Exhibit B
  Case No:             11-36759 -JPC                                                                                      Trustee Name:                    Phillip D. Levey
  Case Name:           COTSIRILOS, STEVEN P                                                                               Bank Name:                       ASSOCIATED BANK
                                                                                                                          Account Number / CD #:           *******2978 Checking
  Taxpayer ID No:    *******0338
  For Period Ending: 01/06/21                                                                                             Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                          Separate Bond (if applicable):


          1               2                              3                                            4                                               5                       6                  7
    Transaction       Check or                                                                                                   Uniform                                                     Account / CD
       Date           Reference                Paid To / Received From                    Description Of Transaction            Tran. Code       Deposits ($)          Disbursements ($)      Balance ($)

                                          Memo Allocation Receipts:            1,252.29               COLUMN TOTALS                                   160,921.29              160,921.29                  0.00
                                      Memo Allocation Disbursements:               0.00                   Less: Bank Transfers/CD's                    35,866.58              155,488.81
                                                                                                      Subtotal                                        125,054.71                  5,432.48
                                                Memo Allocation Net:           1,252.29                   Less: Payments to Debtors                                                   0.00
                                                                                                      Net
                                                                                                                                                      125,054.71                  5,432.48




                                                                                                                          Page Subtotals                        0.00                  0.00
          UST Form 101-7-TFR (5/1/2011) (Page: 10)                                                                                                                                                   Ver: 22.02g
LFORM24
                                          Case 11-36759               Doc 236     Filed 02/09/21 Entered 02/09/21 10:02:33                             Desc Main
                                                                                  Document FORM Page
                                                                                                  2 11 of 20                                                                                     Page:      6
                                                                          ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                           Exhibit B
  Case No:             11-36759 -JPC                                                                                          Trustee Name:                      Phillip D. Levey
  Case Name:           COTSIRILOS, STEVEN P                                                                                   Bank Name:                         BANK OF AMERICA
                                                                                                                              Account Number / CD #:             *******6082 Money Market Account (Interest Earn
  Taxpayer ID No:    *******0338
  For Period Ending: 01/06/21                                                                                                 Blanket Bond (per case limit):     $ 5,000,000.00
                                                                                                                              Separate Bond (if applicable):


           1              2                                 3                                                 4                                           5                       6                   7
    Transaction       Check or                                                                                                       Uniform                                                     Account / CD
       Date           Reference                 Paid To / Received From                          Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)      Balance ($)
                                                                                   BALANCE FORWARD                                                                                                              0.00
          11/26/11      26, 27    Rita Cotsirilos                                  Sale of Automobiles                              1129-000               17,300.00                                      17,300.00
          12/30/11       33       BANK OF AMERICA                                  Interest Rate 0.010                              1270-000                        0.14                                  17,300.14
          12/30/11                BANK OF AMERICA                                  BANK SERVICE FEE                                 2600-000                                           21.33              17,278.81
          01/31/12       33       BANK OF AMERICA                                  Interest Rate 0.010                              1270-000                        0.15                                  17,278.96
          01/31/12                BANK OF AMERICA                                  BANK SERVICE FEE                                 2600-000                                           22.66              17,256.30
          02/29/12       33       BANK OF AMERICA                                  Interest Rate 0.010                              1270-000                        0.14                                  17,256.44
          02/29/12                BANK OF AMERICA                                  BANK SERVICE FEE                                 2600-000                                           20.51              17,235.93
          03/30/12       33       BANK OF AMERICA                                  Interest Rate 0.010                              1270-000                        0.14                                  17,236.07
          03/30/12                BANK OF AMERICA                                  BANK SERVICE FEE                                 2600-000                                           21.19              17,214.88
          04/05/12     000101     International Sureties, Ltd.                     Blanket Bond                                     2300-000                                           14.94              17,199.94
                                  701 Poydras Street                               Bond # 016026455
                                  New Orleans, LA 70139
          04/30/12       33       BANK OF AMERICA                                  Interest Rate 0.010                              1270-000                        0.15                                  17,200.09
          04/30/12                BANK OF AMERICA                                  BANK SERVICE FEE                                 2600-000                                           21.86              17,178.23
          05/31/12       33       BANK OF AMERICA                                  Interest Rate 0.010                              1270-000                        0.15                                  17,178.38
          05/31/12                BANK OF AMERICA                                  BANK SERVICE FEE                                 2600-000                                           21.82              17,156.56
          06/29/12       33       BANK OF AMERICA                                  Interest Rate 0.010                              1270-000                        0.14                                  17,156.70
          06/29/12                BANK OF AMERICA                                  BANK SERVICE FEE                                 2600-000                                           20.39              17,136.31
          07/16/12       31       LPMI Liquidating Ltd.                            Sale of 1/2 Interest in Boat                     1129-000                   7,500.00                                   24,636.31
                                  1025 Sheridan Rd.
                                  Wilmette, IL 60091
          07/31/12       33       BANK OF AMERICA                                  Interest Rate 0.010                              1270-000                        0.18                                  24,636.49
          07/31/12                BANK OF AMERICA                                  BANK SERVICE FEE                                 2600-000                                           26.47              24,610.02
          08/15/12       34       Internal Revenue Service                         Income Tax Refund                                1224-000                   7,723.00                                   32,333.02
          08/23/12       34       United States Treasury                           Tax Refund                                       1224-000                   3,567.00                                   35,900.02
          08/30/12       33       BANK OF AMERICA                                  INTEREST REC'D FROM BANK                         1270-000                        0.22                                  35,900.24
          08/30/12                BANK OF AMERICA                                  BANK FEES                                        2600-000                                           33.66              35,866.58
                                  901 MAIN STREET


                                                                                                                              Page Subtotals               36,091.41                   224.83
          UST Form 101-7-TFR (5/1/2011) (Page: 11)                                                                                                                                                        Ver: 22.02g
LFORM24
                                          Case 11-36759                Doc 236   Filed 02/09/21 Entered 02/09/21 10:02:33                           Desc Main
                                                                                 Document FORM Page
                                                                                                 2 12 of 20                                                                                    Page:    7
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                          Exhibit B
  Case No:             11-36759 -JPC                                                                                       Trustee Name:                    Phillip D. Levey
  Case Name:           COTSIRILOS, STEVEN P                                                                                Bank Name:                       BANK OF AMERICA
                                                                                                                           Account Number / CD #:           *******6082 Money Market Account (Interest Earn
  Taxpayer ID No:    *******0338
  For Period Ending: 01/06/21                                                                                              Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                           Separate Bond (if applicable):


           1              2                              3                                             4                                               5                       6                   7
    Transaction       Check or                                                                                                    Uniform                                                      Account / CD
       Date           Reference                Paid To / Received From                     Description Of Transaction            Tran. Code       Deposits ($)          Disbursements ($)       Balance ($)
                                  10TH FLOOR
                                  DALLAS, TX 75283
          08/30/12                Trsf To ASSOCIATED BANK                         FINAL TRANSFER                                 9999-000                                       35,866.58                   0.00

                                          Memo Allocation Receipts:               0.00                 COLUMN TOTALS                                    36,091.41               36,091.41                    0.00
                                      Memo Allocation Disbursements:              0.00                     Less: Bank Transfers/CD's                         0.00               35,866.58
                                                                                                       Subtotal                                         36,091.41                   224.83
                                                Memo Allocation Net:              0.00                     Less: Payments to Debtors                                                  0.00
                                                                                                       Net
                                                                                                                                                        36,091.41                   224.83




                                                                                                                           Page Subtotals                        0.00              35,866.58
          UST Form 101-7-TFR (5/1/2011) (Page: 12)                                                                                                                                                     Ver: 22.02g
LFORM24
                                          Case 11-36759                   Doc 236   Filed 02/09/21 Entered 02/09/21 10:02:33                               Desc Main
                                                                                    Document FORM Page
                                                                                                    2 13 of 20                                                                                      Page:    8
                                                                           ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                             Exhibit B
  Case No:             11-36759 -JPC                                                                                              Trustee Name:                    Phillip D. Levey
  Case Name:           COTSIRILOS, STEVEN P                                                                                       Bank Name:                       Axos Bank
                                                                                                                                  Account Number / CD #:           *******0038 Checking Account
  Taxpayer ID No:    *******0338
  For Period Ending: 01/06/21                                                                                                     Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                                  Separate Bond (if applicable):


           1              2                                 3                                                   4                                             5                     6                   7
    Transaction       Check or                                                                                                           Uniform                                                    Account / CD
       Date           Reference                 Paid To / Received From                             Description Of Transaction          Tran. Code       Deposits ($)      Disbursements ($)         Balance ($)
                                                                                    BALANCE FORWARD                                                                                                              0.00
          12/12/18                Trsf In From ASSOCIATED BANK                      INITIAL WIRE TRANSFER IN                            9999-000              155,488.81                                155,488.81
          04/06/19     002001     Inernational Sureties, Ltd.                       TRUSTEE'S BOND                                      2300-000                                          59.65         155,429.16
                                  701 Poydras Street                                BOND #016073584
                                  Suite 420
                                  New Orleans, LA 70139                             Premium 2/1/19 - 2/1/20
          09/11/19     002002     Illinois Department of Revenue                    2018 Income Taxes                                   2820-000                                         353.00         155,076.16
                                  P.O. Box 19053                                    FEIN XX-6940338
                                  Springfield, IL 62794-9053
                                                                                    IL - 1041 - V
          01/08/20                Steven P. Cotsirilos                              Sale of CIBS, CFP & SCIP                                                  750,000.00                                905,076.16
                                                                                    Wire Transfer Bank Reference
                                                                                    #20200108I1B7032R015283.
                         23                                                             Memo Amount:           160,575.00               1129-000
                                                                                    Sale of S.C.I.P., LLC-50% Interest
                         24                                                             Memo Amount:                200,325.00          1129-000
                                                                                    Sale CIBS Corp-25%
                         38                                                             Memo Amount:          389,100.00                1229-000
                                                                                    Sale of CFP InVestments-20.85%
          03/03/20     002003     International Sureties, Ltd.                      TRUSTEE'S BOND                                      2300-000                                         303.98         904,772.18
                                  701 Poydras St.                                   Blanket Bond Premium 02/01/20 to 02/01/21
                                  Suite 420                                         BOND # 016073584
                                  New Orleans, LA 70139
          03/06/20     002004     Illinois Department of Revenue                    Income Taxes - 2017 & 2018                          2820-000                                         123.93         904,648.25
                                  P.O. Box 19035
                                  Springfield, IL 62794-9035
          06/04/20     002005     Law Office of William J. Factor, Ltd.             Special Counsel Fees and Expenses                                                               54,999.94           849,648.31
                                  d/b/a FactorLaw                                   Special Counsel Fees and Expenses per Order dated
                                  105 West Madison Street                           May 26, 2020.
                                  Suite 1500

                                                                                                                                  Page Subtotals              905,488.81                55,840.50
          UST Form 101-7-TFR (5/1/2011) (Page: 13)                                                                                                                                                          Ver: 22.02g
LFORM24
                                            Case 11-36759                 Doc 236     Filed 02/09/21 Entered 02/09/21 10:02:33                                 Desc Main
                                                                                      Document FORM Page
                                                                                                      2 14 of 20                                                                                                  Page:       9
                                                                            ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                           Exhibit B
  Case No:             11-36759 -JPC                                                                                                 Trustee Name:                       Phillip D. Levey
  Case Name:           COTSIRILOS, STEVEN P                                                                                          Bank Name:                          Axos Bank
                                                                                                                                     Account Number / CD #:              *******0038 Checking Account
  Taxpayer ID No:    *******0338
  For Period Ending: 01/06/21                                                                                                        Blanket Bond (per case limit):      $ 5,000,000.00
                                                                                                                                     Separate Bond (if applicable):


          1                2                                3                                                    4                                                 5                          6                         7
    Transaction       Check or                                                                                                              Uniform                                                               Account / CD
       Date           Reference                   Paid To / Received From                            Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)
                                    Chicago, IL 60602
                                                                                              Fees                   53,525.00             3210-000
                                                                                              Expenses               1,474.94              3220-000

                                            Memo Allocation Receipts:            750,000.00                      COLUMN TOTALS                                    905,488.81                   55,840.50                    849,648.31
                                        Memo Allocation Disbursements:                 0.00                          Less: Bank Transfers/CD's                    155,488.81                        0.00
                                                                                                                 Subtotal                                         750,000.00              55,840.50
                                                   Memo Allocation Net:          750,000.00                          Less: Payments to Debtors                                                 0.00
                                                                                                                 Net
                                                                                                                                                                  750,000.00              55,840.50
                                                                                                                                                                                         NET                             ACCOUNT
                     Total Allocation Receipts:           751,252.29                                          TOTAL - ALL ACCOUNTS                         NET DEPOSITS             DISBURSEMENTS                        BALANCE
               Total Allocation Disbursements:                  0.00                                                   Checking - ********2978                     125,054.71                     5,432.48                         0.00
                                                                                              Money Market Account (Interest Earn - ********6082                     36,091.41                      224.83                         0.00
                   Total Memo Allocation Net:             751,252.29
                                                                                                              Checking Account - ********0038                      750,000.00                    55,840.50                849,648.31
                                                                                                                                                         ------------------------    ------------------------   ------------------------
                                                                                                                                                                   911,146.12                    61,497.81                849,648.31
                                                                                                                                                         ==============             ==============              ==============
                                                                                                                                                          (Excludes Account         (Excludes Payments                   Total Funds
                                                                                                                                                                     Transfers)               To Debtors)                    On Hand




                                                                                                                                     Page Subtotals                        0.00                        0.00
          UST Form 101-7-TFR (5/1/2011) (Page: 14)                                                                                                                                                                          Ver: 22.02g
LFORM24
                Case 11-36759                Doc 236       Filed 02/09/21 Entered 02/09/21 10:02:33                    Desc Main
                                                           Document      Page 15 of 20

                                                                          EXHIBIT C
 Page 1                                                                                                                              Date: January 06, 2021
                                                                 ANALYSIS OF CLAIMS REGISTER

 Case Number:      11-36759                                           Claim Number Sequence
 Debtor Name:      COTSIRILOS, STEVEN P


Code #              Creditor Name & Address          Claim Class      Notes                    Amount Allowed         Paid to Date         Claim Balance

               Phillip D. Levey                      Administrative                                $110,512.50               $0.00             $110,512.50
001            2722 North Racine Avenue
3110-00        Chicago, IL

               Phillip D. Levey                      Administrative                                 $48,807.31               $0.00              $48,807.31
001            2722 North Racine Avenue
2100-00        Chicago, IL

               William J. Factor                     Administrative                                 $54,999.94          $54,999.94                    $0.00
001            The Law Office of William J. Factor
3210-00        d/b/a Factorlaw
               105 West Madison Street, Suite 1500
               Chicago, IL

               Lois West                             Administrative                                 $11,612.00               $0.00              $11,612.00
001            Kutchins Robbins & Diamond, Ltd.
3410-00        1101 Perimeter Drive
               Suite 760
               Shaumburg, IL 60173

               Phillip D. Levey                      Administrative                                   $654.23                $0.00                 $654.23
001            2722 North Racine Avenue
2200-00        Chicago, IL

000001         American InfoSource LP as agent for   Unsecured                                        $221.01                $0.00                 $221.01
070            Citibank N.A.
7100-00        PO Box 248840
               Oklahoma City, OK 73124-8840

000002         American Express Bank, FSB            Unsecured                                       $1,048.83               $0.00                $1,048.83
070            c o Becket and Lee LLP
7100-00        POB 3001
               Malvern, PA 19355-0701

000003         Chicago Title Insurance Co., Inc.     Secured                                             $0.00               $0.00                    $0.00
050            c/o Fidelity National Law Group         Withdrawn
4220-00        10 S. LaSalle Street - Suite 2750
               Chicago, IL 60603

000004         Lake Forest Bank & Trust Company      Secured                                             $0.00               $0.00                    $0.00
050            c/o Letvin & Stein                      Withdrawn
4110-00        541 N. Fairbanks Court
               Suite 212
               Chicago IL 60611

000005         Capital Partners Fourteen, LLC        Unsecured                                           $0.00               $0.00                    $0.00
070            Konicek & Dillon                        Withdrawn
7100-00        21 W. State St.
               Geneva, IL 60134

000006         John Gabler Jr                        Unsecured                                           $0.00               $0.00                    $0.00
070            Daniel F Konicek                        Withdrawn
7100-00        21 W State St
               Geneva, IL 60134




CREGISTRUST   Form 101-7-TFR (5/1/2011) (Page: 15)                                                               Printed: 01/06/21 01:33 PM     Ver: 22.02g
                Case 11-36759                Doc 236        Filed 02/09/21 Entered 02/09/21 10:02:33                   Desc Main
                                                            Document      Page 16 of 20

                                                                          EXHIBIT C
 Page 2                                                                                                                              Date: January 06, 2021
                                                                 ANALYSIS OF CLAIMS REGISTER

 Case Number:      11-36759                                           Claim Number Sequence
 Debtor Name:      COTSIRILOS, STEVEN P


Code #              Creditor Name & Address          Claim Class      Notes                    Amount Allowed         Paid to Date         Claim Balance

000007         Michael Gabler                        Unsecured                                           $0.00               $0.00                    $0.00
070            Daniel F Konicek                        Withdrawn
7100-00        21 W. State St.
               Geneva, IL 60134

000008         Chase Bank USA NA                     Unsecured                                       $2,520.03               $0.00                $2,520.03
070            PO BOX 15145
7100-00        Wilmington DE 19850-5145

000009         Anthony C. Campanale, Esq.            Unsecured                                           $0.00               $0.00                    $0.00
070            Anthony Campanale & Associates          Withdrawn
7100-00        19 S. LaSalle Street
               Suite 1500
               Chicago, IL 60603

000010A        Illinois Department of Revenue        Priority                                       $15,924.82               $0.00              $15,924.82
058            Bankruptcy Section
5800-00        P.O. Box 64338
               Chicago, Illinois 60664-0338

000010B        Illinois Department of Revenue        Unsecured                                       $4,141.48               $0.00                $4,141.48
080
7300-00

000011         Michael J. Hickey                     Secured                                             $0.00               $0.00                    $0.00
050            c/o Derek Johnson                       Withdrawn
4110-00        Rathje & Woodward, LLC
               300 East Roosevelt Road-Suite 300
               Wheaton, IL 60187

000012         Law Office of David P. Liebowitz      Unsecured                                      $14,763.79               $0.00              $14,763.79
070            3438 North Elaine Place
7100-00        Suite #4
               Chicago, IL 60651

000013         Nancy Colucci                         Unsecured                                     $139,186.00               $0.00             $139,186.00
080            c/o Marc H. Weinstein & Associates,
7200-00        Ltd.
               4415 West Harrison
               Suite 234
               Hillside, IL 60162

000014         21 Spinning Wheel RD                  Unsecured                                           $0.00               $0.00                    $0.00
080            21 Spinning Wheel Road                  Withdrawn
7200-00        Hinsdale, IL 60521

000015         Alfred N. Koplin                      Unsecured                                   $2,382,021.15               $0.00            $2,382,021.15
080            21 Spinning Wheel Road
7200-00        Hinsdale, IL 60521

000016         Rita Cotsirilos                       Unsecured                                           $0.00               $0.00                    $0.00
080            2400 Windsor Mall, Unit 3-E             Withdrawn
7200-00        Park Ridge, IL 60068




CREGISTRUST   Form 101-7-TFR (5/1/2011) (Page: 16)                                                               Printed: 01/06/21 01:33 PM     Ver: 22.02g
                Case 11-36759               Doc 236          Filed 02/09/21 Entered 02/09/21 10:02:33                 Desc Main
                                                             Document      Page 17 of 20

                                                                        EXHIBIT C
 Page 3                                                                                                                             Date: January 06, 2021
                                                               ANALYSIS OF CLAIMS REGISTER

 Case Number:      11-36759                                           Claim Number Sequence
 Debtor Name:      COTSIRILOS, STEVEN P


Code #              Creditor Name & Address          Claim Class      Notes                   Amount Allowed         Paid to Date         Claim Balance

BOND           Arthur B. Levine Co., Inc.            Administrative                                  $476.49              $476.49                    $0.00
999            370 Lexington Avnue
2300-00        Suite 1101
               New York, NY 10017



                  Case Totals:                                                                  $2,786,889.58          $55,476.43            $2,731,413.15
 Code #: Trustee's Claim Number, Priority Code, Claim Type




CREGISTRUST   Form 101-7-TFR (5/1/2011) (Page: 17)                                                              Printed: 01/06/21 01:33 PM     Ver: 22.02g
       Case 11-36759              Doc 236     Filed 02/09/21 Entered 02/09/21 10:02:33             Desc Main
                                              Document      Page 18 of 20




                                           TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 11-36759
     Case Name: COTSIRILOS, STEVEN P
     Trustee Name: Phillip D. Levey
                         Balance on hand                                              $             849,648.31

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                          Interim Payments Proposed
                         Reason/Applicant              Total Requested    to Date          Payment
      Trustee Fees: Phillip D. Levey                  $        48,807.31 $                0.00 $      48,807.31
      Trustee Expenses: Phillip D. Levey              $           654.23 $                0.00 $          654.23
      Attorney for Trustee Fees: Phillip D. Levey $          110,512.50 $                 0.00 $    110,512.50
      Accountant for Trustee Fees: Lois West          $        11,612.00 $                0.00 $      11,612.00
      Other: Arthur B. Levine Co., Inc.               $           476.49 $           476.49 $                0.00
      Other: William J. Factor                        $        53,525.00 $        53,525.00 $                0.00
      Other: William J. Factor                        $         1,474.94 $         1,474.94 $                0.00
                 Total to be paid for chapter 7 administrative expenses               $             171,586.04
                 Remaining Balance                                                    $             678,062.27


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 18)
       Case 11-36759              Doc 236    Filed 02/09/21 Entered 02/09/21 10:02:33            Desc Main
                                             Document      Page 19 of 20




              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 15,924.82 must be paid in advance of any dividend to general (unsecured)
     creditors.

                 Allowed priority claims are:

                                                          Allowed Amount     Interim Payments Proposed
     Claim No.            Claimant                        of Claim           to Date          Payment
                          Illinois Department of
     000010A              Revenue                         $    15,924.82 $              0.00 $      15,924.82
                 Total to be paid to priority creditors                                $            15,924.82
                 Remaining Balance                                                     $           662,137.45


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 18,553.66 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 100.0 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                          Allowed Amount     Interim Payments Proposed
     Claim No.            Claimant                        of Claim           to Date          Payment
                          American InfoSource LP as
     000001               agent for                 $             221.01 $              0.00 $           221.01
                          American Express Bank,
     000002               FSB                             $     1,048.83 $              0.00 $       1,048.83
     000008               Chase Bank USA NA               $     2,520.03 $              0.00 $       2,520.03
                          Law Office of David P.
     000012               Liebowitz                       $    14,763.79 $              0.00 $      14,763.79
                 Total to be paid to timely general unsecured creditors                $            18,553.66
                 Remaining Balance                                                     $           643,583.79




UST Form 101-7-TFR (5/1/2011) (Page: 19)
       Case 11-36759              Doc 236    Filed 02/09/21 Entered 02/09/21 10:02:33            Desc Main
                                             Document      Page 20 of 20




             Tardily filed claims of general (unsecured) creditors totaling $ 2,521,207.15 have been allowed
     and will be paid pro rata only after all allowed administrative, priority and timely filed general
     (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated to be 25.5
     percent.

                 Tardily filed general (unsecured) claims are as follows:

                                                       Allowed Amount        Interim Payments Proposed
     Claim No.            Claimant                     of Claim              to Date          Payment
     000013               Nancy Colucci               $      139,186.00 $               0.00 $      35,471.48
     000015               Alfred N. Koplin            $    2,382,021.15 $               0.00 $     607,056.86
     000016               Rita Cotsirilos             $             0.00 $              0.00 $           0.00
                 Total to be paid to tardy general unsecured creditors                 $           642,528.34
                 Remaining Balance                                                     $             1,055.45




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 4,141.48 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 25.5 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:

                                                       Allowed Amount        Interim Payments Proposed
     Claim No.            Claimant                     of Claim              to Date          Payment
                          Illinois Department of
     000010B              Revenue                     $        4,141.48 $               0.00 $       1,055.45
                 Total to be paid to subordinated unsecured creditors                  $             1,055.45
                 Remaining Balance                                                     $                 0.00




UST Form 101-7-TFR (5/1/2011) (Page: 20)
